Citation Nr: 0735220	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-35 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a claim to reopen for service 
connection for left ear hearing loss, and denied an increased 
rating in excess of 10 percent for right ear hearing loss.


FINDINGS OF FACT

1.  The Board in May 2002 denied entitlement to service 
connection for left ear hearing loss.

2.  The evidence added to the record since the May 2002 
denial does not raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for left ear hearing loss.

3.  Audiometric test results obtained during examination by a 
VA audiologist correspond to a numeric designation of level 
XI hearing loss for the right ear and level II hearing loss 
for the left ear.




CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for left ear 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2006); 38 C.F.R. § 3.156 (2007).

2.  The veteran has not met the criteria for a disability 
evaluation for right ear hearing loss in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June and September 
2005, and March 2006 correspondence, and in the September 
2004 statement of the case (SOC) and the March 2006 
supplemental statement of the case (SSOC), of the information 
and evidence needed to substantiate and complete the claims, 
to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2006) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
SOC should refer to the prior final rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent that in a claim to reopen it is vital to explain 
with particularity what specific evidence would constitute 
new and material evidence in the context of the prior final 
rating decision.  Id.

The record documents the fact that the veteran has received 
appropriate notice of the pertinent law during the pendency 
of his claim to reopen.  The pertinent evidence includes the 
aforementioned SOC and SSOC.  The record shows that VA 
notified the veteran of the need to submit new and material 
evidence, and gave pertinent notice describing what evidence 
was necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  Subsequently, the 
veteran had an opportunity to respond.  The claim to reopen 
was readjudicated in the March 2006 SSOC.  

In sum, the RO considered the basis for the prior denial and 
gave the veteran the functional equivalent of specifically 
tailored notice addressing the Board's May 2002 decision. 

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SOC 
that complies with all applicable due process and 
notification requirements constitutes readjudication.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006); see also 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(holding that an SSOC that complies with applicable due 
process and notification requirements constitutes 
readjudication).  Significantly, and a fortiori of relevance 
to the application of Prickett, Mayfield also holds that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

Therefore, no additional VA development is required to 
satisfy the statutory duty to assist the veteran and provide 
him appropriate notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (adhering strictly to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board finds that there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Accordingly, further 
development along these lines is not required.

Claim to Reopen for Left Ear Hearing Loss

In a May 2002 Board decision, service connection was denied.  
The Board finds that new and material evidence has not been 
presented or secured for the claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

For the purpose of this claim, "new and material" evidence 
is evidence which was not previously submitted, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the Board's May 2002 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available at the time of the prior final denial of 
service connection consisted of service medical records, as 
well as post-service VA and non-VA records.  The Board 
acknowledged the veteran's argument pertinent to missing 
service records in its May 2002 decision.  He had, in 
essence, indicated that additional medical and personnel 
records relevant to his overseas duty assignments, his in-
service incarceration, and medical problems, exist and would 
further establish the incurrence of additional injuries.  The 
Board emphasized, however, that the record contains 
documentation from the relevant service department showing 
negative searches for additional medical or personnel 
records, to include any records of clinical treatment or 
hospitalization during such service period. 

The Board's May 2002 decision began its analysis by first 
noting that evidence of left ear hearing loss disability was 
not found on the examination for discharge.

In this case, the Board observed, left ear hearing loss 
disability was first manifested many years after the 
veteran's discharge from service.  The Board also noted that 
the veteran appears to have been potentially exposed to noise 
in connection with his post-service employment as a forklift 
operator.  Nevertheless, the Board concluded, employment 
records and other medical evidence dated in the 1970s and 
1980s are negative for note of left ear hearing loss or a 
history of any left ear problems; instead, such was first 
shown, the Board explained, at the time of VA audiologic 
testing in 1991.  The veteran reported artillery exposure, to 
include while in Vietnam, a history the Board determined in 
May 2002 was lacking credibility and was inconsistent with 
the veteran's verified service.

The record on appeal in May 2002 contained two medical 
opinions specific to the etiology of the veteran's left ear 
hearing loss.  The first was offered by the VA Chief of the 
Audiology-Speech Pathology Service in July 1994, and 
indicates the veteran had been followed since 1976, shortly 
after service discharge.  The Chief characterized the 1976 VA 
audiology reports as incomplete with respect to noting left 
ear problems, but did not discuss the significance of the 
negative in-service records, or the negative medical records 
dated over the remainder of the 1970s and the 1980s.  The 
Chief noted the lack of medical studies ruling out a 
difference in the progression of hearing loss in the separate 
ear following the same trauma, and then concluded that the 
right-sided trauma was probably severe enough to influence 
the veteran's left ear on a delayed basis.

Although the Board did not question the credibility or 
competence of the July 1994 opinion, it found a later opinion 
offered in June 1999 to be more probative.  That examiner 
also noted the veteran's reported severe noise exposure 
during service, but, contrary to the July 1994 examiner, 
discussed the significance of negative service records 
followed by many years of negative audiologic examinations 
prior to the note of left ear hearing loss in 1991.  That 
examiner concluded that the veteran's left ear hearing loss 
was not related to service.  The Board's May 2002 decision 
emphasized that the June 1999 opinion, which also included 
review of the veteran's records, was based on a more complete 
discussion of all of the medical evidence of record, whereas 
the July 1994 examiner did not cite the clear evidence 
showing no left ear hearing loss for many years following 
service.  Such basis, the Board concluded, was more probative 
than the July 1994 examiner's reliance on the lack of any 
definitive study proving that left ear hearing loss shown 
only on a delayed basis could not be related to service.  
There was, the Board added, no other competent evidence 
supporting an etiological relationship between left ear 
hearing loss disability and military service.  

Evidence received since the prior final denial includes an 
August 2005 VA audiological examination report, as well as VA 
outpatient records pertaining to his treatment with binaural 
hearing aids, dated from August 2004 to March 2005.  The new 
evidence consists of additional documentation that the 
veteran has left ear hearing loss.  

The record, however, remains devoid of any new evidence of 
any nexus between military service and the claimed condition.  

The newly acquired evidence supplied to the RO in furtherance 
of the claim to reopen still reveals no competent evidence 
that hearing loss was incurred or aggravated in service or is 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1131 
(West 1998); 38 C.F.R. § 3.303 (2001); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  This is not new evidence within 
the context of 38 C.F.R. § 3.156.  

Therefore, the claim to reopen for entitlement to service 
connection for hearing loss is denied.

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating Claim for Right Ear Hearing Loss

In July 1976, the RO granted the veteran service connection 
for unilateral hearing loss of the right ear, assigning a 
noncompensable disability rating, effective March 24, 1976.  
In August 1992, the RO granted a 10 percent disability rating 
for the veteran's right ear hearing loss, effective July 16, 
1990.  That 10 percent disability evaluation remains in 
effect to this date. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in VA's Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is 
an exceptional pattern of hearing impairment, a rating based 
on puretone thresholds alone may be assigned.  38 C.F.R. § 
4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Hearing loss disability is rated based on audiometry 
specified by regulation.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Since filing his increased rating claim in February 2003, the 
veteran underwent a VA audiological examination in August 
2005.

The results from his August 2005 examination are as follows, 
with puretone thresholds recorded in decibels:

In the veteran's case, audiometric testing showed puretone 
thresholds of 110, 110, 110, 110, and 110 for the right ear, 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average of the puretone thresholds between 1000-4000 Hertz 
was 110 for the right ear.  Speech recognition ability was 
zero percent in the right ear, upon application of the 
Maryland CNC Test.  A profound hearing loss was diagnosed in 
the right ear.

There is no other clinical testing result of record for the 
period since the aforementioned filing of the claim for an 
increased rating in February 2003.

Using Table VI in 38 C.F.R. § 4.85, the veteran receives a 
numeric designation of XI for the right ear when his speech 
discrimination score of zero percent is combined with his 
puretone threshold average of 110.  The pertinent question, 
then, is what designation to assign to the nonservice-
connected left ear for purposes of evaluating the service-
connected right ear disability here at issue.

The method for evaluating unilateral hearing loss was amended 
shortly before the veteran filed his increased rating claim.  
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.

In 38 U.S.C.A. § 1160, as thereby amended, if the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.  Congressional 
documents concerning enactment of Pub. L. 107-330 indicate 
that the intention was to authorize consideration by VA of 
less-than-totally-deaf hearing impairment of the nonservice-
connected ear when assigning a rating.  See Senate Report 
107-234 (August 1, 2002).  38 C.F.R. § 3.383 has been amended 
to incorporate the changes to 38 U.S.C.A. § 1160, and the 
amendment was retroactively effective to December 6, 2002.  
See 69 Fed. Reg. 48,148 (August 9, 2004).  See also 
VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined in 
VA regulations except in reference to the severest degrees of 
hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate a requirement in prior law of total deafness in 
both ears before applying the paired organ exception, a 
veteran must have a specified degree of hearing loss 
independently ratable in the service-connected ear, i.e., 10 
percent or more, before nonservice-connected hearing 
disability in the other ear can be considered for 
compensation.  As noted above, the veteran meets VA's 
criteria for 10-percent-or-more hearing loss in the service-
connected ear.

As to the nonservice-connected left ear, the VA audiometric 
examination in August 2005 showed that the veteran has a 
hearing loss disability in the left ear, as defined by VA 
regulations.  See 38 C.F.R. § 3.385. 

Regulations provide that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability only when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Id.

In the veteran's case, audiometric testing showed puretone 
thresholds of 30, 30, 35, 40, and 50 decibels in the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average of the puretone thresholds between 1000-4000 
Hertz was 38.75 for the left ear.  Speech recognition ability 
was 84 percent in the left ear, upon application of the 
Maryland CNC Test.  A mild-moderate hearing loss was 
diagnosed in the left ear.  Word recognition was deemed 
"good in quiet" in the left ear.  

Hence, the veteran meets the criteria for hearing loss 
disability under 38 C.F.R. § 3.385 because evidence shows 
that the auditory threshold in at least one of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater: on examination in August 2005, the 
puretone thresholds at 3000 and 4000 Hertz, respectively, 
were 40 and 50 decibels.  Also, the veteran meets the 
criteria for hearing loss disability under 38 C.F.R. § 3.385 
because the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or 
greater: as noted above, on examination in August 2005 the 
puretone thresholds for the aforementioned frequencies, 
respectively, were 30, 30, 35, 40, and 50.  Finally, the 
veteran's speech recognition scores (84 percent on 
examination in August 2005) using the Maryland CNC test were 
less than 94 percent.  See id.

However, to have the next higher, 20 percent evaluation for 
hearing loss disability in the right ear, the veteran would 
have to be assigned a numeric designation of at least III in 
the left ear.  See 38 C.F.R. § 4.85, Table VII.  As noted 
above, the numeric designation for the service-connected 
right ear hearing impairment is XI.  
The veteran's left ear is assigned a numeric designation of 
II, the result of combining the 84 percent speech 
discrimination score with the puretone threshold average of 
38.75.  A numeric designation of II for the nonservice-
connected better ear, when combined with a numeric 
designation of XI for the service-connected poorer ear, 
yields a 10 percent disability rating.  In sum, the Board 
finds that the veteran's bilateral hearing loss is not 
impaired enough to warrant a 20 percent disability rating for 
the service-connected right ear hearing loss here on appeal.  

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) and 
(b).

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 10 
percent disability rating.  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.  
Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  The assigned 10 
percent disability rating is appropriate based on the 
audiometric results in this case.

The appeal is denied.


ORDER

The claim to reopen for service connection for left ear 
hearing loss is denied.

Entitlement to an increased rating in excess of 10 percent 
for right ear hearing loss is denied.


                  
_________________________________________________
	C.L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


